Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are currently pending.
The Drawings filed 09/27/2021 are approved by the examiner.
Claim Interpretation
	Claim 15 recites the limitation “wherein a portion of the composite is stretched and exposed to UV light” which describe process limitations describing how the composite is made or used and constitute product-by-process limitations.  Product-by-process limitations are not limited by the process steps except to the extent they suggest structure of the composition.  Here, the limitation merely requires the composite structure described or implied by parent claim 1 because “elastomers” (as included in the composite) are known in the art for their stretchability (the terms are synonymous or are known in the art as like-properties) and the exposure to UV light appears to constitute a process of use limitation occurring after the formation of the composite (the composite is exposed to UV light) that does not necessarily change the structure of the composite as recited in the claims.  See also MPEP 2111 & 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the term “soft” in “wherein the composite is soft” is a relative and/or subjective term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition of the term in the claims or specification and the meaning of the term “soft” or what constitutes a “soft” composition form a non-soft composite would vary among skilled artisans.  See MPEP 2173.05(b).  Claims 2-16 are indefinite for their dependency on claim 1. 
Claim 10 recites the limitation, “wherein the length of the ellipsoidal droplet is aligned to a direction of a strain place on the composite.”  Parent claim 5 recites the limitation “wherein at least a portion of the plurality of droplets has an ellipsoidal shape.”  The problem here is claim 5 does not (directly or indirectly) quantify the “portion of the plurality of droplets” as one droplet to recite the term “the ellipsoidal droplet” in single form.  Accordingly, the term “the ellipsoidal droplet” in claim 10 raises an antecedent basis issue that renders the claim indefinite.  Applicant could amend the claim to read as “wherein the lengths of the portion of the plurality of droplets having an ellipsoidal shape are aligned to a direction of a strain placed on the composite.”  For purposes of claim interpretation, it is noted the term “the length” in the claim is clear and definite; the claims define droplets having an ellipsoidal shape, and such shapes would implicitly have antecedent basis for dimensions, e.g., a length.
In claim 13, there is insufficient antecedent basis for the term “the nematic-to-isotropic transition temperature of the liquid crystal elastomer” in the claims.
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Majidi et al. (US 2017/0218167) in view of Xiao et al. (US 2021/0205103, earlier filed on 11/14/2019 as US Provisional Application No. 62/935,509) or Saed et al. (WO 2021/110734 A1, earlier filed on 12/03/2019 as GB 1917656.9).  As a courtesy, a copy of the Xiao et al. US Provisional Application is attached to this Office action as an NPL reference.  A copy of the Saed et al. GB 1917656.9 application is appended to the copy of the Saed et al. WO 2021/110734 A1 reference attached to this Office action.
As to claim 1, Majidi et al. teach a composite having improved thermal conductivity comprising a polymer (elastomer) and a plurality of droplets comprising a liquid metal dispersed within the polymer (an embedded network of liquid metal inclusions in the elastomer, abstract and Fig. 1A-1C).  Majidi et al. further teach each droplet of the plurality of the droplets consists of a metal oxide skin and liquid metal interior (eutectic Ga-In is an exemplary liquid metal, which oxidizes in air to form a nanometer thickness gallium oxide skin, para. 0032, meaning the liquid droplets would contain a metal oxide skin as claimed); nevertheless, Majidi et al. teaches the same liquid metal species as that claimed and disclosed in the present application’s specification (eutectic gallium indium, gallium-indium-tin, mercury, etc., para. 0022) and a self-passivating or metal oxide skin property would be expected by a person of ordinary skill in the art to be inherent or flow naturally from the teachings of the reference since the reference teaches the same liquid metal species as claimed.  Majidi et al. further teach the elastomer includes materials such as polysiloxane, silicone, and/or polydimethylsiloxane (para. 0022).  Majidi et al. teach the composites are useful as bio-compatible machines and soft matter electronics (abstract and para. 0009).
Majidi et al. fail to teach the elastomer/polymer comprises a liquid crystal elastomer.
However, Xiao et al. teach soft robotic actuators useful as soft, bio-mimicking actuator and artificial muscles (page 1 lines 4-12 and page 13 lines 4-5 of Prov. App.; abstract and para. 0060 of PGPub) comprising an elastomeric material and liquid metal (pages 5-6 of Prov. App.; para. 0037-0040 of PGPub).  Xiao et al. teach the elastomeric material includes a polymer composition with high viscosity and elasticity characteristics and includes a liquid crystal elastomer or polydimethylsiloxane (page 6 lines 3-8 of Prov. App.; para. 0039 of PGPub).  In other words, Xiao et al. teach a liquid crystal elastomer and polydimethylsiloxane, i.e., silicone/polysiloxane, are art recognized equivalent elastomers for forming bio-compatible machines and soft matter electronics and are also compatible with liquid metals therein.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed invention by substituting a liquid crystal elastomer in place of the silicone/PDMS elastomer of Majidi et al. with a reasonable expectation of success because Xiao et al. teach and establish liquid crystal elastomer and silicone/PDMS elastomer as art recognized equivalent elastomers for forming and obtaining bio-compatible machines and soft matter electronics.  See MPEP 2144.06, II.
Alternatively, Saed et al. teach a siloxane-based liquid crystalline elastomer (page 1 lines 4-17, page 4 lines 10-11, page 17 lines 1-3, and page 24 lines 3-5 of GB App.; page 1 lines 8-21, page 5 lines 23-24, page 18 lines 1-3, and page 30 lines 23-25 of WO publication) where siloxane-based elastomers are rendered liquid crystalline elastomers by introduction of mesogenic/liquid crystalline groups that cause the final elastomers to demonstrate a remarkable stability in contraction-expansion that improve their reliability and life (page 6 lines 18-30 and page 16 line 21 to page 17 line 8 of GB App.; page 7 line 24 to page 8 line 6 and page 17 line 21 to page 18 line 8 of WO pub.).  
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed invention by providing a siloxane-based liquid crystalline elastomer taught by Saed et al. as the siloxane elastomer of Majidi et al. with a reasonable expectation of obtaining a stretchable/elastomeric polymer composite having an improved stability, reliability, and life by the introduction of the liquid crystalline elastomer.  
As to claim 2, the combination of Majidi et al. and Xiao et al. meet the claimed limitation that the composite further comprises a photoinitiator (Xiao et al. teach providing a photoinitiator, e.g., RM257, HHMP, etc., into the LCE during preparation, page 16 lines 12-21); the combination of Majidi et al. and Saed et al. meet the claimed limitation the composite further comprises a photoinitiator (Saed et al. teach providing a photoinitiator, page 19 lines 18-22 of GB App.; page 20 lines 24-28 of WO pub.).
As to claim 3, Majidi et al. teach the liquid metal is or includes eutectic gallium indium, gallium alloys, and mercury (para. 0022).
As to claims 4 and 5, Majidi et al. teach a portion of the plurality of droplets has a spherical shape and a portion of the plurality of droplets has an ellipsoidal shape (Fig. 1A-1C and para. 0033).  Note, the composites are also taught as highly stretchable (Fig. 5), and thus any spherical or round microdroplets would be reasonably expected by the skilled artisan to expand into an ellipsoidal shape upon stretch/deformation.
As to claim 6, Majidi et al. teach a volume loading of the liquid metal is about 10-50% (Fig. 8, para. 0032 and 0037-0039).
As to claims 7-9, Majidi et al. teach each droplet of the plurality of droplets is separated from an adjacent droplet by the polymer, the plurality of droplets is uniformly dispersed within the polymer, and each droplet of the plurality of droplets is randomly dispersed within the polymer (Fig. 1A-1C and para. 0003 and 0032-0033).
As to claim 10, Majidi et al. teach the lengths of the ellipsoidal droplets are aligned to a direction of a strain placed on the composite (the ellipsoidal shape is shown along an X-Y plane, Fig. 1C).  In any event, a person of ordinary skill in the art would reasonably expect the claimed limitations to flow naturally from the teachings of the prior art because Majidi et al. teach the same liquid metal species as claimed dispersed in a stretchable elastomer and the skilled artisan would expect any spherical or round microdroplets to expand or deform into an ellipsoidal shape upon stretch/deformation.
As to claims 11 and 12, Majidi et al. teach the composite is electrically non-conductive and the composite is conductive in areas subjected to mechanical pressure (Fig. 9A-9B, and electrical conductivity can be induced in the composite through compression, para. 0041-0042; see also para. 0029).
As to claims 13 and 14, although Majidi et al. in view of Xiao et al. or Saed et al. fail to teach a nematic-to-isotropic transition temperature of the composite is within 2% of the nematic-to-isotropic transition temperature of the liquid crystal elastomer or a microstructure of the composite is polydomain, at the time of the effective filing date the claimed limitation would nevertheless flow naturally from the teachings of the references because the combination of references teach substantially the same composite with the same components as claimed (a liquid crystal elastomer with liquid metal droplets dispersed therein).  Mere recognition of latent properties (such as, in the present case, nematic/isotropic transition temperatures of unfilled and filled liquid crystal elastomers or the liquid crystal elastomer is polydomain) in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art (such as, in the present case, the discovery that the addition of a liquid metal to a liquid crystal elastomer has little affect to the liquid crystal elastomer’s nematic-to-isotropic transition temperature or the unfilled/filled liquid crystal elastomer is polydomain) cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claim 15, the claimed limitations merely describe how the composite is made or used and constitute product-by-process limitations that do not necessarily change the structure of or impart additional structure to the composite as recited in the claims.  Thus, the composite taught by the combination of references meet the claimed process limitations. 
As to claim 16, Majidi et al. teach a method of fabricating the composite comprises dispersing the plurality of liquid metal droplets in the polymer through shear mixing (claim 13).

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (“A multifunctional shape-morphing elastomer with liquid metal inclusions,” PNAS., Vol. 116, No. 43, pages 21438-21444, 2019).
As to claim 1, Ford et al. teach a composite having improved thermal conductivity comprising a polymer comprising a liquid crystal elastomer (deformable liquid crystal elastomer “LCE” matrix, abstract) and a plurality of droplets comprising a liquid metal dispersed within the polymer (liquid metal “LM” microparticles dispersed in the matrix, abstract).  Ford et al. teach each droplet of the plurality of droplets consists of a metal oxide skin and a liquid metal interior (a native oxide shell forms around the LM microparticles, left col. 21439).
As to claim 2, Ford et al. teach the composite further comprises a photoinitiator (left col. 21442)
As to claim 3, Ford et al. teach the liquid metal is gallium (right col. page 21442 to right col. page 21444) or eutectic gallium indium (right col. page 21443).
As to claims 4 and 5, Ford et al. teach a portion of the plurality of droplets has a spherical shape and a portion of the plurality of droplets has an ellipsoidal shape (Fig. 1D).
As to claim 6, Ford et al. teach a volume loading of the liquid metal is about 10-50% (Fig. 2 and right col. 21444).
As to claims 7-10, Ford et al. teach each droplet of the plurality of droplets is separated from an adjacent droplet by the polymer, the plurality of droplets is uniformly dispersed within the polymer, each droplet of the plurality of droplets is randomly dispersed within the polymer, and the lengths of the ellipsoidal droplets are aligned to a direction of a strain placed on the composite (Fig. 1 and its corresponding discussion).
As to claim 11, Ford et al. teach the composite is electrically non-conductive (left col. 21439).
As to claim 12, Ford et al. teach the composite is conductive in areas subjected to mechanical pressure (Fig. 2F or 2J).
As to claim 13, Ford et al. teach a nematic-to-isotropic transition temperature of the composite is within 2% of the nematic-to-isotropic transition temperature of the liquid crystal elastomer (the nematic-to-isotropic transition is not influenced by the LM inclusions, e.g., ~65.5°C for an unfilled LCE and ~64.7°C for a 50 vol.% LM-LCE, left col. page 21440).
As to claim 14, Ford et al. teach the microstructure is polydomain (left column page 21442)
As to claim 15, the claimed limitations merely describe how the composite is made or used and constitute product-by-process limitations that do not necessarily change the structure of or impart additional structure to the composite as recited in the claims.  Thus, the composite taught by Ford et al. meet the claimed process limitations. 
As to claim 16, Ford et al. teach a method of fabricating the composite comprises dispersing the plurality of liquid metal droplets in the polymer through shear mixing (right col. page 21443 and Fig. 1B-1D).

Claim 2 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (“A multifunctional shape-morphing elastomer with liquid metal inclusions,” PNAS., Vol. 116, No. 43, pages 21438-21444, 2019) as evidenced by Yakacki et al. (“Tailorable and programmable liquid-crystalline elastomers using a two-stage thiol-acrylate reaction,” RSC Adv., 2015, 5, 18997-19001).
The disclosure of Ford et al. is relied upon as set forth above.  Ford et al. teach a composite having improved thermal conductivity comprising a polymer comprising a liquid crystal elastomer and a plurality of droplets comprising a liquid metal dispersed within the polymer where each droplet of the plurality of droplets consists of a metal oxide skin and a liquid metal interior and the composite further comprises a photoinitiator, as described above.
Alternatively regarding the claimed photoinitiator, Ford et al. tach the LM-LCE composite includes synthesis of the LCE following a previously reported procedure to citation no. 19, which is the Yakacki et al. reference.  See right col. page 21443 for the “LM-LCE Composite Synthesis” citing no. 19 and right col. page 21444 for the cited references showing no. 19 is Yakacki et al.  Yakacki et al. teach their synthesis method comprises a photoinitiator in the LCE composite (RM257, HHMP, etc., right col. 18997 and Fig. 1).  Thus, the presence of a photoinitiator is regarded as inherently present in Ford et al.’s LM-LCE because the reference uses the same LCE synthesis process as Yakacki et al. that incorporates a photoinitiator. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Dickey (“Stretchable and soft electronics using liquid metals,” Adv. Mater., 2017, 29, 1606425) is a reference that is cited (see citation no. 17) within the Ford et al. (2019) NPL reference relied upon above and further teaches a surface oxide inherently forms/passivates on liquid metal to form a metal oxide skin (abstract and page 4).
Sun ("Bio-inspired robotics based on liquid crystalline elastomers (LCEs) and flexible stimulators," Doctoral Dissertation, University of Colorado Boulder, 2018) teaches liquid crystal elastomers combined with liquid metal (LCE/LM) to form an actuator useful for soft robotics (abstract and page 26-28).  However, Sun teaches the liquid metal is present as a pattern or channel constituting a circuit that generates heat and stimulated the liquid crystal elastomer to actuate deformation (pages 29 and 37-42); the disclosure that the liquid metal is a pattern/channel (a single strip or circuit of liquid metal) fails to meet the claimed plurality of droplets dispersed within the polymer/liquid crystal elastomer.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 27, 2022